Citation Nr: 1000422	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a gastric disorder, 
including gastroesophageal reflux disease (GERD), 
diverticulitis, and Barrett's esophagitis, to include as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for an unspecified 
colon disability, to include as a result of exposure to 
ionizing radiation.

3.  Entitlement to service connection for actinic keratosis, 
to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1952 
through September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that his currently diagnosed gastric, 
colon, and skin disabilities are the result of his exposure 
to ionizing radiation while stationed on Eniwetak Atoll in 
the Marshall Islands.  He explained that Eniwetak was in the 
direct path of fallout from underwater nuclear detonations, 
including Operation Castle which took place while he was 
serving in the Marshall Islands.  The Veteran noted that just 
before he arrived, the military set off an atomic bomb on the 
small island next to Eniwetak, called Elugebal, noting that 
the blast vaporized the island.  He noted that after he left 
Eniwetak, the U.S. government cleaned up the contaminated 
island by removing 15 inches of top soil, burying it, and 
covering it with cement.  

In this case, the Veteran's personnel records show that he 
served on Eniwetak in the Marshall Islands from March 1953 
through March 18, 1954.  Further, VA regulations show the 
official operational period of the atmospheric detonation 
(underwater nuclear detonation) of Operation Castle, included 
the period from March 1, 1954 through May 31, 1954.  See 
38 C.F.R. § 38 C.F.R. § 3.309(d)(v)(J).

Documents submitted by the Veteran in support of his 
contentions show that Operation Castle included a single test 
of Eniwetak in 1954, and showed that Operation Ivy took place 
in 1952, and vaporized the island of Elugelab.

The evidence also include various letters from M.K., D.O. who 
has stated that the Veteran has Barrett's esophagitis which 
is a precancerous condition that could lead to esophageal 
carcinoma.  Dr. K. also stated that Barrett's esophagitis is 
a precancerous condition and its presence may have been 
contributed to by his exposure to the ionizing radiation 
(though he noted that GERD and diverticulitis were not the 
result of exposure to ionizing radiation).  Dr. K. also noted 
that Barrett's esophagitis can be seen as a result of 
gastroesophageal reflux by itself, but that was uncommon.

Additionally, Dr. K indicated that the Veteran has actinic 
keratoses which is a precancerous condition that could lead 
to skin cancer.  Dr. K. noted that although actinic keratosis 
is common in patients exposed to the sun, he felt that this 
condition could have been exacerbated by the Veteran's 
exposure to ionizing radiation.  

The United States Court of Veterans Appeals (Court) has held 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, certain diseases shown to a compensable 
degree within a year of separation from service are presumed 
to have been incurred in or aggravated by service; as to 
radiation-exposed veterans, there are certain diseases which 
may be presumptively service connected under 38 U.S.C.A. 
§ 1112(c) if participation in an in-service radiation-risk 
activity is shown.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages found in 38 C.F.R. § 3.311 if the 
condition at issue is a "radiogenic disease," and other 
conditions specified by regulation are met, such as an 
evidentiary showing of exposure to ionizing radiation.  See 
38 C.F.R. § 3.311(b)(2), (4) (2009).  Third, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disease began during or was aggravated by 
service without regard to the statutory presumptions.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In 
other words, under Combee, the fact that the requirements of 
a presumptive regulation are not met does not in and of 
itself preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service that do not become manifest 
until after military service.  See 38 C.F.R. § 3.311 (2009).  
The regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1) (2009).

This regulation (38 C.F.R. § 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran 
suffers from a radiogenic disease, which has been shown in 
this case.  38 C.F.R. § 3.311(b)(2) (2009).  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period, and claims that the disease is related 
to radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1) (2009).  After it 
is determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b) (2009).

However, VA regulations note that even if a claim is based on 
a disease other than one of those listed in paragraph (b)(2) 
of section 3.311, (i.e. the condition for which the Veteran 
seeks service connection is not on the list of those diseases 
termed a "radiogenic disease" in 3.311(b)(2)), VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2) (2009).

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2009).  See also  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (noting that the Board is under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms 
were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's gastric 
and colon disorders, and actinic keratosis, "may be 
associated" with his period of active duty military service, 
the Board finds that a medical nexus opinion is required in 
order to fulfill the duty to assist.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon.  Specifically, as 
noted above, in a January 2006 statement, Dr. K. opined that 
the Veteran's Barrett's esophagitis was a precancerous 
condition which could lead to esophageal cancer (a radiogenic 
disease) and its presence "may have been" contributed to by 
his exposure to the ionizing radiation.  Dr. K. also stated 
that the Veteran's actinic keratosis (a precancerous 
condition which can lead to skin cancer (also a radiogenic 
disease under § 3.311(b)(2)(i)) "could have been" 
exacerbated by his exposure to ionizing radiation.  Although 
these opinions are somewhat speculative, see Bloom v. West, 
12 Vet. App. 185, 187 (1999), the Board finds that it is 
enough to suggest that the Veteran's currently diagnosed 
actinic keratosis, and Barrett's esophagitis "may be 
associated" with in-service exposure to ionizing radiation, 
especially in light of the Veteran's personnel records 
documenting his service on Eniwetak in the Marshall Islands 
during Operation Castle-(nuclear testing which took place in 
March 1954).

On remand, the Veteran should be afforded a VA examination.  
First, the VA examiner should offer an opinion as to whether 
any of the Veteran's currently diagnosed gastric, colon or 
skin conditions, including Barrett's esophagitis and actinic 
keratosis, are considered "radiogenic diseases", and if so, 
the series of chronological obligations outlined in 38 C.F.R. 
§ 3.311 should be followed.  See above outlined regulations.  
If the Veteran's currently diagnosed gastric disorder, colon 
disorders, and actinic keratosis are not termed radiogenic 
diseases by the VA examiner, the examiner should render a 
nexus opinion as to the probability that the Veteran's 
currently diagnosed gastric disorder (to include Barrett's 
esophagitis), any diagnosed colon disability, and actinic 
keratosis are attributable to in-service ionizing radiation 
exposure or to service generally.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to render an 
opinion as to whether the Veteran's 
currently diagnosed Barrett's esophagitis 
and actinic keratosis, or any other 
currently diagnosed gastric disorder or 
colon disorder can be considered a 
radiogenic disease.  If any currently 
diagnosed gastric, colon disability, or 
actinic keratosis, are found to be a 
radiogenic disease, the chronological 
obligations of 38 C.F.R. § 3.311 should 
be followed.  

However, if any disability is not termed 
a radiogenic disease by the VA examiner, 
the examiner should offer a nexus opinion 
regarding the medical probability that 
any current gastric, colon disability, or 
actinic keratosis are attributable to 
service, to include exposure to ionizing 
radiation.  The physician should include 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed gastric disability, including 
Barrett's esophagitis, any diagnosed 
colon disability, and actinic keratosis 
are even in part, attributable to 
ionizing radiation exposure in military 
service, or to military service 
generally.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate on the 
examination report that the claims folder 
was reviewed.  The examiner should 
provide a rationale for all opinions 
provided and reconcile any opinion with 
contradicting evidence of record, if any. 

The AOJ should make sure that the 
examination report complies with this 
remand and answers the questions 
presented in the examination request, 
especially with respect to detailing a 
connection to ionizing radiation.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



               
_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



